DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, drawn to claims 1-27 in the reply filed on 3/19/21 is acknowledged.
Claims 28-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected apparatus, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/19/21.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klima et al. (DE 69837704 [submitted by applicant]; English translation relied upon for reference herein).
Claim 1:  Klima et al. provides a process for fixing an implant (18) to a balloon (26, Fig. 1), the process comprising the following steps: providing a balloon in an interior of a sleeve (92, Fig. 18); crimping to the balloon an implant (18) having a supporting structure with a multiplicity of through openings (Fig. 4,18); applying a negative pressure to the interior of the sleeve and applying a positive pressure to an interior of the balloon paragraph [0027] states the filaments plastically deform to radially shrink the stent over the balloon).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-5, 13-18, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klima et al. (DE 69837704; English translation relied upon for reference herein) in view of Shin (US 6,063,092).
Claim 2: Klima et al. fails to disclose heating the balloon in the interior of the sleeve.
However, Shin teaches heating a balloon in the interior of a sleeve (Figs. 3;5A-5B; Col. 6 lines 15-30).
Therefore, it would have been obvious to modify the method provided by Klima et al. to include the heating as taught by Shin in order to improve the adhesion between the balloon and the implant. 
Claim 3: Klima et al. as modified by Shin provides heating the balloon in the interior of the sleeve by: heating the balloon outside the interior of the sleeve and then 
Claim 4: Shin teaches providing a tube (34b) having a circumferential wall, placing the tube in the interior of the sleeve, surrounding the implant (14) in the interior of the sleeve with the tube, and surrounding the implant and the balloon (12) with the circumferential wall of the tube (Fig. 4; Col. 6 lines 15-30). Therefore, it would have been obvious to modify the method provided by Klima et al. to include the tube as taught by Shin in order to constrain the balloon-stent assembly.
Claim 5: Shin teaches providing the tube with at least one through opening formed in the wall of the tube (34b; Fig. 4).
Claim 13: Shin teaches carrying out the heating of the balloon by heating the balloon to a final temperature (Col. 6 lines 22-27).
Claim 14: Shin teaches selecting the final temperature to be in one of the following ranges: from 40°C to 150°C (Col. 6 lines 22-27; 95ºC);
from 40°C to 140°C when the balloon is formed of PA 12; from 60°C to 150°C when the balloon is formed of PEBAX® 7033; from 50°C to 110°C; from 100°C to 110°C or from 1G2CC to 107°C when the material of the balloon Is PEBAX® 7033; from 50°C to 60°C or from 53°C to 57°C when a materia! of the balloon is PA 12.
Claim 15: Shin teaches making the balloon from a balloon material having a glass-transition temperature, and selecting the final temperature to be greater than or equal to the glass-transition temperature (Col. 6 lines 22-27).



Claim 16: Klima et al. as modified by Shin discloses the claimed invention except for selecting the final temperature as deviating from the glass-transition temperature by no more than 10%.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to select the final temperature as deviating from the glass-transition temperature by no more than 10%, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Claim 17: Klima et al. as modified by Shin discloses the claimed invention except for selecting the final temperature as deviating from the glass-transition temperature by no more than 5%.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to select the final temperature as deviating from the glass-transition temperature by no more than 5%, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Claim 18: Klima et al. as modified by Shin discloses the claimed invention except for selecting the final temperature as deviating from the glass-transition temperature by no more than 1%.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to select the final temperature as deviating from the glass-transition temperature by no more than 1%, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 


Claim 26: Shin teaches applying pressure as at least one of: positive pressure applied to the balloon interior before the balloon is heated, or negative pressure applied to the interior of the sleeve before the balloon is heated (Col. 6 lines 15-22).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klima et al. (DE 69837704; English translation relied upon for reference herein) in view of Shin (US 6,063,092) and Cottone, Jr. (US 5,824,043).
Claim 6: Klima et al. as modified by Shin fails to disclose providing the tube with a multiplicity of through openings disposed in the wall of the tube.
However, Cottone, Jr. teaches a tube (24) with a multiplicity of through openings in the wall of the tube (Fig. 4) that surrounds an implant (23) and a balloon (12).
Therefore, it would have been obvious to modify the tube provided by Klima et al. as modified by Shin to include the multiplicity of openings as taught by Cottone, Jr. because it is prima facie obvious to combine prior art elements by known methods to achieve predictable results (MPEP 2143 (A)).
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klima et al. (DE 69837704; English translation relied upon for reference herein) in view of Shin (US 6,063,092) and Spilka (US 6,745,445).
Claim 7: Klima et al. as modified by Shine fails to explicitly disclose applying the positive pressure in the balloon interior in a range from 10 bar to 30 bar.
However, Spilka teaches delivering a peak compression pressure between 200 psi (13.7 bar) to 500 psi (34.5 bar) (Col. 7 lines 2-4) to the balloon interior (Col. 9 lines 19-34).
Therefore, it would have been obvious to modify the method provided by Klima et al. as modified by Shin to apply the positive pressure in the balloon interior in a particular range as taught by Spilka in order to achieve superior placement of the stent over the balloon (Spilka Col. 2 lines 60-63).
Klima et al. as modified by Shin and Spilka discloses the claimed invention except for the positive pressure in the balloon interior in a range from 10 bar to 30 bar. It would have been obvious to one having ordinary skill in the art at the time the invention was made to apply the positive pressure in the balloon interior in a range from 10 bar to 30 bar, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim 8: Klima et al. as modified by Shin and Spilka discloses the claimed invention except for applying the positive pressure in the balloon interior in a range from 14.5 bar to 15.5 bar. It would have been obvious to one having ordinary skill in the art at the time the invention was made to apply the positive pressure in the balloon interior in a range from 14.5 bar to 15.5 bar, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klima et al. (DE 69837704; English translation relied upon for reference herein) in view of Shin (US 6,063,092) and Bialas et al. (US 2013/0304179).
Claim 9:  Klima et al. as modified by Shin fails to explicitly disclose applying the negative pressure in the interior of the sleeve at less than or equal to 0.6 bar.
However, Bialas et al. teaches applying a negative pressure to the interior of a pressure chamber at up to a negative pressure of 14 psi (0.97 bar); (paragraph [0054]).
Therefore, it would have been obvious to modify the method provided by Klima et al. as modified by Shin to apply the negative pressure in the interior of the sleeve within a particular range as taught by Bialas et al. in order to achieve superior placement of the stent over the balloon.
Klima et al. as modified by Shin and Bialas et al. discloses the claimed invention except for applying the negative pressure in the interior of the sleeve at less than or equal to 0.6 bar. It would have been obvious to one having ordinary skill in the art at the time the invention was made to apply the negative pressure in the interior of the sleeve at less than or equal to 0.6 bar, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim 10: Klima et al. as modified by Shin and Bialas et al. discloses the claimed invention except for applying the negative pressure in the interior of the sleeve in a range from 0.01 bar to 0.6 bar. It would have been obvious to one having ordinary skill in the art at the time the invention was made to apply the negative pressure in the interior of the sleeve in a range from 0.01 bar to 0.6 bar, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
 Claim 11:  Klima et al. as modified by Shin and Bialas et al. discloses the claimed invention except for applying the negative pressure in the interior of the sleeve in a range from 0.1 bar to 0.6 bar. It would have been obvious to one having ordinary skill in the art at the time the invention was made to apply the negative pressure in the interior of the sleeve in a range from 0.1 bar to 0.6 bar, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
  Claim 12:  Klima et al. as modified by Shin and Bialas et al. discloses the claimed invention except for applying the negative pressure in the interior of the sleeve in a range from 0.3 bar to 0.8 bar. It would have been obvious to one having ordinary skill in the art at the time the invention was made to apply the negative pressure in the interior of the sleeve in a range from 0.3 bar to 0.8 bar, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Allowable Subject Matter
Claim 27 is allowed.
Claims 19-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda J Kreiling whose telephone number is (571)272-6091.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Amanda Kreiling/Examiner, Art Unit 3726                                                                                                                                                                                                        3/24/21

/JASON L VAUGHAN/Primary Examiner, Art Unit 3726